                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-20176-cv-COOKE/GOODMAN

ALOR, INC.,

        Plaintiff,

v.

SCOTTSDALE INSURANCE COMPANY,

      Defendant.
_____________________________________/

                         ORDER GRANTING MOTION TO REMAND
        THIS MATTER is before me on Plaintiff’s Motion to Remand (“Motion”) (ECF No.
4). Plaintiff’s Motion is fully briefed and ripe for review. For the reasons set forth herein, the
Motion is granted.

                                          I. BACKGROUND
        In January 2018, Plaintiff sued in Florida state court seeking a declaration of coverage
for damages it suffered during Hurricane Irma. Compl., ECF No. 1-6, at pp. 3–8. Plaintiff’s
Complaint alleged damages over $15,000. Id. at p. 1. Plaintiff also requested reasonable
attorney’s fees under Section 627.428 of the Florida Statutes. Id. at pp. 2–3.
        In February 2018, Defendant made its first attempt at removal based on diversity
jurisdiction. 1 Notice of Removal, ECF No. 1-6, at pp. 27–29. Defendant argued that the $75,000
jurisdictional threshold was met because Plaintiff had made an initial settlement offer of
$60,000, which amount included attorney’s fees. Id. at ¶¶ 5, 7. Defendant claimed that
Plaintiff’s attorney’s fees would continue to accrue as the litigation progressed and, in
combination with the settlement offer, they would push the amount in controversy over the
threshold. Id. Later that month, Plaintiff moved to have the case remanded to state court. Mot.
for Remand, ECF No. 1-6, at p. 105. Plaintiff argued that Defendant had failed to meet its



1
 Plaintiff is a Florida corporation. Defendant is an Ohio corporation with its principal place of business in
Arizona.
                                                     1
burden of proving the amount in controversy by a preponderance of the evidence. Id. at pp. 4–
7.
       The following month, Judge Paul C. Huck granted Plaintiff’s Motion to Remand. Order
Granting Mot., ECF No. 1-6, at p. 136. Judge Huck began by noting that “all reasonable doubts
concerning this Court’s jurisdiction should be resolved in favor of remanding.” Id. at p. 137
(agreeing with Plaintiff’s reliance on Williams v. Litton Loan Servicing, LP, 2011 WL 521624, at
*1 (M.D. Ala. Feb. 15, 2011)). Next, Judge Huck agreed with Plaintiff that Defendant had not
carried its burden of proving the amount in controversy. Order Granting Mot., at p. 139 (citing
Hall v. Am. Sec. Ins. Co., 2009 WL 2215131, at *2 (S.D. Fla. July 23, 2009)). In so doing, Judge
Huck rejected Defendant’s “vague” theory that attorney’s fees would push the amount in
controversy over the threshold. Id. at 137. Accordingly, Judge Huck remanded the case back to
state court. Id. at p. 139.
       In early 2019, Defendant filed its second Notice of Removal. ECF No. 1. Defendant
puts forward the same basis for removal as it did in the first Notice of Removal––namely, the
theory of accruing attorney’s fees. Id. at ¶¶ 8–10. This time, Defendant submits an affidavit
prepared by its attorney as evidence of this theory. Id. at ¶ 8.
       In response, Plaintiff asserts that Defendant’s second attempt at removal should fail for
two reasons. First, Plaintiff argues that Defendant has once again failed to meet its burden
regarding the amount in controversy. Mot. for Remand, ECF No. 4, at p. 1. Second, Plaintiff
points to 28 U.S.C. § 1447(d), and to Eleventh Circuit precedent, both of which bar review of
an order granting remand. Id. at pp. 1, 9; see also Harris v. Blue Cross/Blue Shield of Ala., Inc., 951
F.2d 325, 330 (11th Cir. 1992) (“[T]here is no more reason for a district court being able to
review its own decision, and revoke the remand, than for an appellate court requiring it to do
so. Both are foreclosed[.]”).

                                         II. DISCUSSION
       Defendant’s attempt at removal here is virtually identical to its first removal attempt.
The only difference is that Defendant now attempts to support its accruing fees theory with an
affidavit prepared by its attorney. But while Defendant did not offer an affidavit in the first
removal action, Judge Huck’s analysis still applies with full force. Cf. Williams v. State Farm
Mut. Auto. Ins. Co., 2011 WL 13223957, at *3 (S.D. Fla. Oct. 31, 2011) (an affidavit submitted

                                                  2
by an attorney was insufficient to meet the defendant’s burden of establishing the amount in
controversy by a preponderance of the evidence).
       Here, Defendant’s affidavit merely restates the same accruing attorney’s fees theory put
forward in the first removal action, which Judge Huck found to be insufficient. Order Granting
Mot., ECF No. 1-6, at p. 139. Thus, because federal jurisdiction is not “absolutely clear” in this
case, the law of the Eleventh Circuit “favors remand.” Litton Loan Servicing, LP, 2011 WL
521624, at *2.
       But even if Defendant had satisfied its evidentiary burden, remand would still be
required because this is Defendant’s second attempt at removal. The relevant statute, 28 U.S.C.
§ 1447(d), bars such second attempts, with only one narrow exception––specifically, if the first
removal was brought under 28 U.S.C. § 1442 or § 1443. Here, that exception does not apply.
       Under Eleventh Circuit precedent, a remand order may also be reviewed “if and only if
it is openly based on grounds other than (1) lack of district court subject matter jurisdiction; or
(2) a motion to remand the case filed within 30 days of the notice of removal which is based
upon a defect in the removal procedure[.]” Atl. Hosp. of Florida, LLC v. Gen. Star Indem. Co.,
2010 WL 5313493, at *1 (S.D. Fla. Dec. 20, 2010). Because Judge Huck’s order was openly
based on a lack of district court subject matter jurisdiction, Defendant may not seek review of
the order here. Id.

                                      IV. CONCLUSION
       For the reasons stated above, it is hereby ORDERED and ADJUDGED as follows:
       1) Plaintiff’s Motion to Remand (ECF No. 4) is GRANTED.
       2) This action is REMANDED to Florida state court. All pending motions, if any, are
           DENIED as moot. The Clerk shall CLOSE this case.
       DONE and ORDERED in chambers, Miami, Florida, this 29th day of March 2019.




Copies furnished to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of record
                                                3
